Citation Nr: 9924669	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By unappealed decision dated March 1989, the RO denied 
the veteran's claim of entitlement to service connection for 
rheumatoid arthritis.

3.  The evidence associated with the claims file subsequent 
to the March 1989 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1989 decision denying entitlement to 
service connection for rheumatoid arthritis is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The evidence received since the March 1989 rating 
decision is not new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for rheumatoid arthritis have not been met.  
38 U.S.C.A. § 5108 (West 1991; 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
rheumatoid arthritis was previously considered and denied by 
the RO.  Initially, a May 1976 rating decision denied service 
connection for rheumatic arthritis.  This denial was 
confirmed and continued by subsequent rating decisions in 
February 1977, July 1979, and March 1989, which found that 
the veteran had not presented new and material evidence to 
reopen his claim.  The veteran was notified of the March 1989 
denial and provided with his appellate rights that same 
month, but he did not appeal the decision.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If no 
NOD is filed within the prescribed period, the determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  As the 
veteran in this case did not file an NOD to the RO's March 
1989 determination, that determination is final.  Id; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998); Suttmann v. Brown, 5 Vet.App. 
127, 135 (1993).  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's March 1989 denial included service medical records, 
February and April 1976 letters from William J. Oswald, M.D., 
an April 1979 letter from Lowell B. Robison, M.D., and a June 
1979 lay statement.  The service medical records contain no 
indications of or treatment for rheumatic arthritis.  The 
letters from Dr. Oswald and Dr. Robison reflect that they 
treated the veteran for several years for rheumatoid 
arthritis.  They related that the veteran had rheumatic fever 
prior to active duty and that the veteran believed it may 
have been aggravated during service.  The serviceman who 
submitted the lay statement believed that the veteran had a 
foot problem in service and also remembered that the veteran 
had been hospitalized on a few occasions.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's March 1989 
denial consists of 1970 to 1980 medical records of Dr. 
Oswald, 1975 records of E. B. Wilkinson, M.D., an October 
1979 letter from Dr. Robison, August 1983 medical records of 
Vol K. Philips, M.D., August 1985 treatment record from Ohio 
State University Hospital, January 1997 medical records of 
Robert J. Thompson, M.D., and an excerpt of medical 
literature from the American College of Rheumatology.  All of 
the newly submitted medical records show extensive treatment 
and surgery for severe rheumatoid arthritis, beginning in 
approximately 1970.  The medical literature described 
symptoms and treatment of rheumatoid arthritis.

The Board finds that none of the evidence submitted since the 
RO's last final denial bears substantially and directly upon 
the specific matter under consideration, that is, whether the 
veteran's rheumatoid arthritis is related to his period of 
active service.  The veteran believes that his rheumatoid 
arthritis is related to rheumatic fever which preexisted 
active service, and which he believed was aggravated during 
active service.  However, none of the recently submitted 
evidence includes a competent medical opinion that 
establishes a nexus or relationship between the currently 
diagnosed rheumatoid arthritis and the veteran's period of 
active service, including rheumatic fever.  The Board cannot 
rely on the veteran's belief because a lay person cannot 
establish evidence of a medical nexus.  Brewer v. West, 11 
Vet.App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The newly submitted evidence only confirms that the veteran 
currently has rheumatoid arthritis and that he receives 
ongoing treatment for it.  As such, this evidence must be 
considered cumulative and redundant of evidence previously 
considered.  Accordingly, the Board finds that the veteran 
has not submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
rheumatoid arthritis.  Therefore, the last prior denial 
remains final and the benefit sought on appeal must be 
denied.


ORDER

New and material evidence not having been submitted, service 
connection for rheumatoid arthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

